Citation Nr: 1825940	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had recognized service in the Special Philippine Scouts from September 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in n Manila, the Republic of the Philippines, which granted service connection for bilateral hearing loss and assigned an initial 50 percent disability evaluation.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

The Veteran's service-connected left ear has had hearing acuity of no worse than Level X hearing, and he has had no worse than Level VI hearing in the service-connected right ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran's VA and private treatment records are on file.  He has been afforded multiple VA rating examinations for his bilateral hearing loss.  The hearing examinations were conducted in soundproof booths.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has upheld VA's policy of conducting audiometric testing in a sound-controlled room, which is designed to obtain the necessary information for the full and accurate application of the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Moreover, the Court recognized in Doucette v. Shulkin, 28 Vet. App. 366 (2017), that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; thus, the Veteran's inability to hear or understand speech or to hear other sounds in various contexts have been sufficiently measured during the VA examination and such functional effects are contemplated by the schedular rating criteria.  

Additionally, the Veteran declined the opportunity to testify in support of his claim.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but unobtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Background

VA audiometric testing in November 2015 revealed decibel threshold levels at certain tested frequencies as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
85
100
100
105
97.5
Right
55
75
80
80
72.5

Speech recognition, using the Maryland CNC test, was zero (0) percent in the right ear and zero (0) percent in the left ear.  The examiner certified that the use of puretone audiometric testing was appropriate for the purpose of yielding valid results but that speech recognition scores was not appropriate due to language difficulties.  It was reported that the Veteran hearing loss impacted the ordinary conditions of his life because he had difficulty understanding spoken words and phrases.  He often had to ask what someone had said.  

The Veteran submitted a report of private audiometric testing in August 2016 at the Lorma Medical Center.  Puretone air conduction audiometric testing revealed threshold levels in the right ear of 75 decibels at 1,000 Hertz, 85 decibels at 2,000 Hertz, and 100 decibels at 4, 000 Hertz.  No results were reported of any testing in the right ear at 3,000 Hertz, and no results were reported of puretone air conduction audiometric testing in left ear at any frequency.  Likewise, the report does not reflect that there was any attempt at obtaining speech recognition scores, using the Maryland CNC test.  The report reflects that the Veteran had a severe to profound bilateral sensorineural hearing loss. 

VA audiometric testing in November 2016 revealed decibel threshold levels at certain tested frequencies as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
105
100
105
105
103.75
Right
65
75
80
85
76.25

Speech recognition, using the Maryland CNC test, was zero (0) percent in the right ear and zero (0) percent in the left ear.  The examiner certified that the use of puretone audiometric testing was appropriate for the purpose of yielding valid results but that speech recognition scores was not appropriate due to language difficulties.  It was reported that the Veteran hearing loss impacted the ordinary conditions of his life because he generally had difficulty hearing, especially in his left ear.  He always offered his right ear to a speaker because he could hear better in that ear.  He had difficulty understanding spoken words during conversations. 

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 va119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (a) and (d). 

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Hearing acuity will be tested without the use of hearing aids.  38 C.F.R. § 4.85(a).  

A fifty percent (50%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level VI in one ear with either Level X or XI in the other ear; or Level VII in one ear with Level IX in the other ear; or Level VIII in one ear with either Level VIII or IX in the other ear.  

A sixty percent (60%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level VII in one ear with either Level X or XI in the other ear; or Level VIII in one ear with Level X in the other ear; or Level IX in both ears.  A seventy (70%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level VIII in one ear with Level XI in the other ear, or Level IX in one ear with Level X in the other ear.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001). 

Analysis

Because the private audiometric testing in August 2016 did not include the results of any puretone air conduction testing in the right ear at 3,000 Hertz, and no results were reported of puretone air conduction audiometric testing in left ear at any frequency; and because it does not reflect that there was any attempt at obtaining speech recognition scores, using the Maryland CNC test, the results of that private audiometric evaluation may not be used for rating purposes.  

The VA audiometric testing in 2015 and 2016 both found that the use of speech recognition scores, using the Maryland CNC test, were not appropriate for evaluating the severity of the Veteran's service-connected bilateral hearing loss.  Thus, the Veteran's hearing loss may not be assessed under Table IV; rather, under 38 C.F.R. § 4.85(c), it must be assessed using puretone air conduction testing only under Table VIa.  In this regard, the result of the VA audiometric testing in 2015 and 2016 yielded similar results.  Specifically, using Table VIa, the Veteran had level VI hearing loss in the right ear and level X in the left ear.  When the results of both the 2015 and 2016 VA audiometric evaluations are transposed to Table VII this results in the assignment of no more than a 50 percent evaluation.  The same results are obtained when 38 C.F.R. § 4.86(a) is applied, i.e., puretone threshold averages only are used.  However, because the puretone thresholds in each ear were not 30 decibels or less at 1,000 Hertz and 70 decibels or more in either ear, the provisions of 38 C.F.R. § 4.86(b) are not for application.  

Both the 2015 and the 2016 VA examiners reported the adverse impact of the Veteran's bilateral hearing loss.  However, the very purpose of VA disability compensation is to provide recompense for such disability.  This is in keeping with the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) that VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 50 percent for bilateral hearing loss. 


ORDER

An initial rating in excess of 50 percent for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


